11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Christopher O. James
Appellant
Vs.                   No. 11-03-00105-CR B Appeal from Dallas County
State of Texas
Appellee
 
This is an appeal from a judgment revoking
community supervision.  Appellant was originally
convicted, upon his plea of guilty, of burglary of a habitation.  Pursuant to a plea bargain agreement, the
trial court assessed punishment at confinement for 10 years and a $2,500 fine,
suspended the imposition of the confinement portion of the sentence, and placed
appellant on community supervision for 5 years.  At the hearing on the State=s amended motion to revoke, appellant entered a plea of true to the
allegations that he violated the terms and conditions of his community
supervision.  The trial court found the
allegations to be true, revoked appellant=s community supervision, and imposed the original sentence of
confinement for 10 years and a $2,500 fine.
The record reflects that appellant waived his
appeal.  Therefore, we dismiss the
appeal.
 
PER CURIAM
 
May 22, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.